Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1-4 rejected under 35 U.S.C. 103 as being unpatentable over Mattern et al (US 20190362566) in view of McQuade et al (US 20120136743).
Regarding claim 1, Mattern et al disclose a communications server 100 for monitoring and troubleshooting a vehicle 134, the communications server comprising: 
a dynamic monitor request handler 112 (Fig. 1, #160) but does not explicitly disclose configured to provide values of a plurality of vehicle parameters throughout a period of time. However, Rennie et al disclose the limitation, at least see paragraph 28, lines 1-9. It would have been obvious to modify the teaching Mattern et to include provide values of a plurality of vehicle parameters throughout a period of time to send periodic notifications to user with vehicle data; and
at least one vehicle communications interface 138 (Fig. 1, #150) communicatively coupled to the dynamic monitor request handler (Fig. 1, #160) and configured to communicatively couple to the vehicle 
Regarding claim 2, Mattern et al disclose the limitations indicated above and further disclose comprising a client request dispatcher 104 configured to receive a request comprising a request to provide values of a particular plurality of vehicle parameters throughout a particular period of time from at least one client 128, 130, 132 through the at least one client interface 102, send a message representing the request to the dynamic monitor request handler, receive a response to the request from the dynamic monitor request handler, and provide the response to the at least one client computer (paragraph 31, lines 10-34). 
Regarding claim 3, Mattern et al disclose the limitations indicated above and further disclose wherein the vehicle communications interface comprises a plurality of vehicle interface cards 118 (Fig. 1, #150) and an application program interface 120, 122, 124 (Fig. 1, #106 which can be a laptop as mentioned in paragraph 31, lines 1-12). 
Regarding claim 4, Mattern et al disclose the limitations indicated above but does not explicitly disclose a vehicle factory, and applied to a vehicle during a final assembly of the vehicle. It would have been obvious to one having ordinary skill in the art at the time the invention was made to a vehicle factory, and applied to a vehicle during a final assembly of the vehicle, since it has been held to be within general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim 5-12 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mattern et al (US 20190362566).
Regarding claim 5, Mattern et al disclose a communications server 100 for monitoring and troubleshooting a vehicle 134, the communications server comprising: 
a vehicle communications interface 138 (Fig. 1, #150) communicatively coupled to a message handler 136 (Fig. 1, #160) and configured to communicatively couple to the vehicle and pass messages between the vehicle and the message handler (paragraph 21, lines 1-14); 
at least one request handler 106, 108, 110, 112 (Fig. 1, #110) communicatively coupled to the message handler (Fig. 1, #120); and 
a message handler communicatively (Fig. 1, #128) coupled to the at least one vehicle communications interface (Fig. 1, #150) and to the at least one request handler (Fig. 1, #160), wherein the message handler is configured to store in random access memory (Fig. 1, #160) formatting information for each of the plurality of vehicle parameters, wherein the message handler is further configured to communicate with the vehicle using at least some of the formatting information to perform requests from the at least one request handler (paragraph 21, lines 1-14). 
Regarding claim 6, Mattern et al disclose the limitations indicated above and further disclose wherein the message handler is further configured to communicate with the vehicle using at least some of the formatting information to perform a request to read a value of a particular parameter for the vehicle by at least: locating 904 from random access memory, using a hash table, formatting information for the particular parameter; reading 904 a value of the particular parameter from the vehicle; formatting 906 the value of the particular parameter according to the formatting information for the particular parameter; and providing 908 the value of the particular parameter in response to the request (paragraph 42, lines 1-22).

Regarding claim 8, Mattern et al disclose the limitations indicated above but does not explicitly disclose a vehicle factory, and applied to a vehicle during a final assembly of the vehicle. It would have been obvious to one having ordinary skill in the art at the time the invention was made to a vehicle factory, and applied to a vehicle during a final assembly of the vehicle, since it has been held to be within general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Regarding claim 9, Mattern et al disclose a communications server 100 for monitoring and troubleshooting a vehicle, the communications server comprising: 
a vehicle communications interface 138 (Fig. 1, #150) communicatively coupled to at least one request handler 106, 108, 110, 112 (Fig. 1, #160) and configured to communicatively couple to the vehicle and pass messages between the vehicle and the at least one request handler (paragraph 21, lines 1-14); 
at least one request handler (Fig. 1, #160) communicatively coupled to the vehicle communications interface (Fig. 1, #150), to a client request dispatcher (Fig. 1, #106), and to an onboard troubleshooting functions module 114 (Fig. 1, #132); 
a client request dispatcher 104 (Fig. 1, #106) communicatively coupled to the at least one request handler (Fig. 1, #132) and configured to receive a request from an onboard troubleshooting functions module (Fig. 1, #130), send a message representing the request to an appropriate request handler of the at least one request handler, receive a response to the request from the appropriate 
an onboard troubleshooting functions module (Fig. 1, #132) communicatively coupled to the client request dispatcher (Fig. 1, #130), wherein the onboard troubleshooting functions module stores a plurality of troubleshooting functions for the vehicle (Fig. 1, #114); and 
a user interface 116 for the onboard troubleshooting functions module (Fig. 1, #150). 
Regarding claim 10, Mattern et al disclose the limitations indicated above and further disclose wherein the onboard troubleshooting functions module is configured to receive a user request at the user interface, present a message representing the request to the client request dispatcher, receive a response message from the client request dispatcher, and display 1207 to the user information representing the response message (paragraph 31, lines 10-34). 
Regarding claim 11, Mattern et al disclose the limitations indicated above and further disclose wherein the vehicle communications interface comprises a plurality of vehicle interface cards 120, 122, 124 and an application program interface 118 (Fig. 1, #106 which can be a laptop as mentioned in paragraph 31, lines 1-12). 
Regarding claim 12, Mattern et al disclose the limitations indicated above but does not explicitly disclose a vehicle factory, and applied to a vehicle during a final assembly of the vehicle. It would have been obvious to one having ordinary skill in the art at the time the invention was made to a vehicle factory, and applied to a vehicle during a final assembly of the vehicle, since it has been held to be within general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ALHARBI whose telephone number is 313-446-6621.  The examiner can normally be 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM M ALHARBI/Primary Examiner, Art Unit 3663